Case: 20-50232      Document: 00516505982          Page: 1     Date Filed: 10/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 12, 2022
                                    No. 20-50232
                                                                           Lyle W. Cayce
                                                                                Clerk
   Bakari L. Jefferson,

                                                             Plaintiff—Appellant,

                                        versus

   Wilmington Savings Fund Society, FSB, as trustee of
   Stanwich Mortgage Loan Trust D,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:19-CV-407


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   Per Curiam:*
          This case presents yet another iteration of the “finality trap” which
   has vexed both litigants and the courts of appeals for decades. See Williams v.
   Seidenbach, 958 F.3d 341, 343 (5th Cir. 2020) (en banc). A party finds itself
   in the finality trap when it obtains a partial judgment in the district court and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50232        Document: 00516505982        Page: 2    Date Filed: 10/12/2022




                                    No. 20-50232


   voluntarily dismisses its remaining claims without prejudice. The partial
   judgment is not final, and therefore not appealable, and dismissal without
   prejudice fails to create any finality in the action under our precedent. Ryan
   v. Occidental Petroleum Corp., 577 F.2d 298 (5th Cir. 1978). The party thus
   finds itself without an appeal and without any remaining claims before the
   district court.
          Following our circuit’s rule that the voluntary dismissal does not
   create finality because the party “is entitled to bring a later suit on the same
   cause of action,” Ryan, 577 F.2d at 302, we DISMISS this appeal for lack
   of jurisdiction.
                                              I.
          After receiving notice that his house would be sold at public auction,
   Bakari Jefferson filed suit against Wilmington Savings Fund Society
   (“Wilmington”), that had been assigned the deed of trust in Jefferson’s
   property, claiming that Wilmington was barred from pursuing foreclosure by
   a four-year statute of limitations found in Texas law. Wilmington asserted
   counterclaims of breach of contract and judicial foreclosure to force the sale
   of the property. Jefferson never answered these counterclaims.
          Wilmington then moved for summary judgment on Jefferson’s statute
   of limitations claim. The district court, adopting the report and
   recommendation of a magistrate judge, granted Wilmington summary
   judgment, finding that Jefferson’s lender had reset the statute of limitations
   clock by unilaterally abandoning acceleration of its loan three years prior to
   the attempted foreclosure. See Boren v. U.S. Nat. Bank Ass’n, 807 F.3d 99
   (5th Cir. 2015). The district court entered a judgment granting Wilmington’s
   motion for summary judgment and dismissing Jefferson’s claim with
   prejudice. Wilmington’s counterclaims for breach of contract and judicial
   foreclosure, however, remained unresolved. Jefferson filed a notice of appeal




                                          2
Case: 20-50232      Document: 00516505982            Page: 3    Date Filed: 10/12/2022




                                      No. 20-50232


   from the district court’s judgment. After the appeal was docketed in this
   court and briefing had begun, Wilmington voluntarily dismissed its
   counterclaims without prejudice through notice, pursuant to Federal Rule of
   Civil Procedure 41(c) and 41(a)(1)(A)(i). This dismissal did not require the
   leave of the district court or consent from Jefferson.
                                               II.
          Before we can proceed with any appeal, we must assure ourselves of
   our own jurisdiction. MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929
   F.3d 310, 313 (5th Cir. 2019). Appellate jurisdiction typically lies only when
   there has been a final judgment disposing of all claims as to all parties. 28
   U.S.C. § 1291; Fed R. Civ. P. 54(b). An order resolving only some claims
   in a case is usually nonfinal and not appealable. Williams, 958 F.3d at 348–49.
   And the voluntary dismissal without prejudice of any remaining claims fails
   to create finality because the party “is entitled to bring a later suit on the same
   cause of action.” Id. at 343 (quoting Ryan, 577 F.2d at 392).
          Such is the case in this appeal. The district court partially adjudicated
   the claims before it, granting summary judgment and dismissing Jefferson’s
   statute of limitations claim, but leaving Wilmington’s breach of contract
   claim and judicial foreclosure claim unadjudicated. Jefferson sought to appeal
   from this partial judgment, but we lack jurisdiction over such a nonfinal
   order. Cooper v. Brown, 844 F.3d 517, 526 (5th Cir. 2016). Wilmington then
   voluntarily dismissed its counterclaims without prejudice. This dismissal
   also failed to create any finality. Williams, 958 F.3d at 348. Accordingly,
   Jefferson’s appeal lacks the finality required to confer jurisdiction under 28
   U.S.C. § 1291.
          We DISMISS for lack of appellate jurisdiction.




                                           3